Title: To Benjamin Franklin from Josiah Darrell, 25 January 1779
From: Darrell, Josiah
To: Franklin, Benjamin


Nants Jany. 25th. 1779
Josiah Darrell of the Brig Polly, from Charles Town, declares, that after having ship’d a few Men, and with great Difficulty and Trouble made up a Complement of Sailors, (with those, he had on board, that came with him from Charles Town;) that there is a great Likelihood of his losing the cheifest Part of his Men, by Reason of his not being able to get any Justice done him here in Nants, with Regard to two of his Men that have enter’d on board a French Privateer in this River, now laying at Paimboeuf.— Viz Wm. Stibbins a Bostonian, & Johan Lendstrom a Sweed; he further declares that as soon as he understood that they were ship’d on board the Privateer, that he imediately applied for a Guard of Men, took them up and put them in Goal, where they remain’d six or seven Days, then were taken out by Mons. Tessier, the Owner of the Privateer, that they had ship’d on board of, before they were taken up, according to the Goaler’s, Declaration, who he went to directly, as soon as he understood that the Sailors were at Liberty who wou’d give him no other Satisfaction, than that he had delivered them to Mr. Tessier who had paid their Goal Fees, he furthermore declares that he imediately went to the Commissary, where he found the Owner of the Privateer, and after relating, his Greivance to the Commisary, Mr. Tessier was call’d in, and ask’d by the Commisary, if he had taken those two Men out of Goal, to whom he replied in the Affirmative, he then was ask’d by the Commisary by what Authority he took them out, who answer’d, that he found that the Goaler had no Orders from the Admiralty or Procurer du Roi to keep them in Goal, and cou’d let them out if he choos’d, then the Comissary told me that the Goaler cou’d not be answerable for those Men, because he (the Commisary) coud not grant Permission or Orders, for the Men to be kept in Goal more than twenty four Hours, that before the Expiration of that Time, an Order shou’d have been obtain’d from the Admiralty, to keep them in Goal, ’till such Time as it suited me to carry them on board which Laws I being ignorant of I then Ask’d the Commisary if I must lose those two Men, and told him that it wou’d be the Means of my losing more after the same Manner, and that it was very difficult in replacing other Men in their Room, as American Sailors were very scarce, and that an American was not allow’d to ship a french Sailor by any Means, the Commisary then told me to take up those two Men where ever I found them and put them in Goal again, I imediately went in Search of them, and coud not find, nor hear any thing of them, for two Days, when I heard they were, gone to Paimboeuf on board the Privateer, I imediately applied to Mr. La Bouchere, (a Man to whom I am address’d), to apply to the Commisary for Permission to take them out of the Privateer, which he accordingly did but, coud not get Permission so I am likely to lose the cheifest Part of my Men, for upon the Strength of that, three others have deserted, two of which sued me for their Wages were cast, and sentenc’d to go on board and proceed the Voyage, but since they find there is protection for them on board of french Vessells, they have ship’d on board of some Vessell or Vessells, the third is at Law with me now, which I fear I shall lose, he having been to the Kings Surgeon, and got him to declare that he is unable to proceed the Voyage with me, on Acct. of his having the venereal Disease, which I can have him cur’d of, that makes five Men I am likely to lose, after having had a great deal of Trouble with them, for I have had five Law Suits, three of which I have got the better of, another not decided yet, and one I have lost which I think very unjust, which is this. A Woman (Madam Lain) brought an Account to me of seven hundred & fifty eight Livres, which I refus’d to pay, because when I first arriv’d hearing of the Trouble that Masters of Vessells had with Sailors, I hired a Trumpeter to go round the Town and give Notice to People, that no body might be ignorant, that I wou’d not be answerable for any Debts my Sailors contracted without an Order from me, notwithstanding that, she has credited them, to the Amount of the above Sum. Sued me for it, and has cast me,
Josiah Darrell.Commander of the Brig. Polly—
 
Notation: Josiah Darrells Declaration. 25. Jan. 79.
